Order entered November 15, 2021




                                   In The
                           Court of Appeals
                    Fifth District of Texas at Dallas

                             No. 05-21-00132-CV

     IN THE INTEREST OF C.D.G., A.D.G., AND L.M.G., CHILDREN

              On Appeal from the 416th Judicial District Court
                           Collin County, Texas
                  Trial Court Cause No. 416-55585-2013

                                  ORDER

     Before the Court is appellant’s November 12, 2021 unopposed motion for an

extension of time to file her reply brief. We GRANT the motion and extend the

time to December 16, 2021.


                                         /s/   CRAIG SMITH
                                               JUSTICE